Citation Nr: 1747769	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  12-05 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the cervical spine (cervical spine disability).

2. Entitlement to an increased initial rating for right knee chondromalacia (right knee disability), currently rated as noncompensable prior to April 13, 2015, and as 10 percent disabling from that date.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active from August 1979 to August 1983, December 1996 to March 1998, March 2002 to August 2002, April 2003 to January 2004, and from September 2008 to July 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2011, the Veteran testified before an RO Decision Review Officer (DRO).  A transcript of the hearing is of record.

In November 2014, the Board remanded the current issues for further evidentiary development.  

An April 2015 rating decision granted a 10 percent rating for the right knee disability effective from April 13, 2015.  However, as that increase did not represent a total grant of the benefits sought on appeal, the claim of entitlement to an increased rating for the right knee disability remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to initial ratings in excess of 10 percent for the cervical spine and right knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

For the entire period on appeal, the Veteran's right knee disability has been manifested by subjective reports of pain with use.  


CONCLUSION OF LAW

From July 29, 2009 to April 12, 2015, the criteria for a rating of 10 percent for the Veteran's right knee disability have been met.  38 U.S.C.S. § 1155 (LexisNexis 2017); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5260 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

As will be discussed in the remand portion of this decision, the Board finds that additional VA examinations are needed prior to the final adjudication of this case because the current VA examinations of record do not include the range of motion testing results required by the Court in Correia v. McDonald, 28 Vet. App. 158 (2016).  However, because the evidence of record supports a 10 percent rating for the right knee disability prior to April 13, 2015, the Board finds that it is beneficial to the Veteran to grant that higher rating in this decision, and remand the issues of entitlement to ratings higher than 10 percent for additional examinations.  See Soyini v. Principi, 1 Vet. App. 540, 546 (1991) (concluding that remand is unnecessary where it "would result in this Court's unnecessarily imposing additional burdens on the [Board] with no benefit flowing to the veteran").  

The Board finds that the Veteran has credibly reported right knee pain throughout the appeal period.  Notably, the Veteran reported right knee pain on the October 2009 VA examination which has continued since service in 1996, and that the pain is especially bothersome when ascending stairs, running, or sitting for long periods.  The examiner noted a physical finding of subpatellar tenderness which affects the motion of the joint.  The Veteran continued to report right knee pain during VA treatment in February 2011, July 2012, March 2013 and January 2015, as well as during the January 2012 VA examination, where he reported that his knee pain was constant. 

Given the credible reports of painful motion, the Board finds that a 10 percent rating for the right knee disability is warranted prior to April 13, 2015.  38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5260; Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that painful motion warrants the assignment of the minimum compensable rating for limitation of motion of the affected joint); see also Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).   

In summary, the Board finds that the criteria for a 10 percent rating for the right knee disability prior to April 13, 2015 have been met. The issue of entitlement to a rating in excess of 10 percent is being remanded as discussed below.


ORDER

From July 29, 2009 to April 12, 2015, a rating of 10 percent for the right knee disability is granted.


REMAND

As previously noted, the Board finds that the VA cervical spine and knee examinations of record are inadequate because they do not include the range of motion testing results required by the Court in Correia, 28 Vet. App. at 158.  Specifically, although range of motion testing was performed for each condition, the examiner did not indicate whether range of motion testing was conducted in active motion, passive motion, weight-bearing and nonweight-bearing.  In Correia, the Court found that 38 C.F.R. § 4.59 requires that VA joint examinations must, where possible, include range of motion results for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Id. at 168-169.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that new VA examinations are required.  The examiner should also render a retrospective opinion on the measurements required by Correia.  

Additionally, updated VA treatment records should be obtained.  38 U.S.C.S. § 5103A(c) (LexisNexis 2017); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA treatment records dating from April 2015 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified    of such.

2. Schedule the Veteran for a VA knee examination to assess the current nature and severity of his service-connected right knee disability.   

The claims file should be made available for review, and the examination report should reflect that such review occurred.

Range of motion should be reported, including whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in functional loss.  

The examiner should also test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All objective and subjective symptoms should be reported in detail.

The examiner should also provide an opinion as to the range of motion throughout the appeal period (since July 2009) of the right knee in (1) active motion, (2) passive motion, (3) in weight-bearing, (4) in nonweight-bearing, and (5) with the range of the opposite undamaged joint.  A rationale for any opinions expressed should be set forth.  

Finally, the examiner should provide opinion as to the functional limitations the Veteran has experienced as a result of his service-connected right knee disability and what impact, if any, they have on his occupational functioning.  

If the examiner cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3. Schedule the Veteran for a VA cervical spine examination to determine the current severity of his degenerative disc disease of the cervical spine

The claims file should be made available for review, and the examination report should reflect that such review occurred.

All objective and subjective symptoms should be reported in detail.

Range of motion should be reported, including whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in functional loss.  
The examiner should also test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also provide an opinion as to the range of motion throughout the appeal period (since July 2009) of the cervical spine in (1) active motion, (2) passive motion, (3) in weight-bearing, and (4) in nonweight-bearing.  

The examiner should describe all symptomatology, including neurological residuals, associated with the Veteran's cervical spine disability.

Finally, the examiner should provide opinion as to the functional limitations the Veteran has experienced as a result of his service-connected cervical spine disability and what impact, if any, they have on his occupational functioning.  

If the examiner cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4. After completing the requested actions and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits   sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


